Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23925 Page 1 of 93




                                                  Dec GMV Re: Opposition to Pl MILs 001439
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23926 Page 2 of 93




                                                  Dec GMV Re: Opposition to Pl MILs 001440
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23927 Page 3 of 93




                                                  Dec GMV Re: Opposition to Pl MILs 001441
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23928 Page 4 of 93




                                                  Dec GMV Re: Opposition to Pl MILs 001442
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23929 Page 5 of 93




                                                  Dec GMV Re: Opposition to Pl MILs 001443
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23930 Page 6 of 93




                                                  Dec GMV Re: Opposition to Pl MILs 001444
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23931 Page 7 of 93




                                                  Dec GMV Re: Opposition to Pl MILs 001445
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23932 Page 8 of 93




                                                  Dec GMV Re: Opposition to Pl MILs 001446
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23933 Page 9 of 93




                                                  Dec GMV Re: Opposition to Pl MILs 001447
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23934 Page 10 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001448
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23935 Page 11 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001449
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23936 Page 12 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001450
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23937 Page 13 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001451
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23938 Page 14 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001452
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23939 Page 15 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001453
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23940 Page 16 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001454
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23941 Page 17 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001455
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23942 Page 18 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001456
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23943 Page 19 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001457
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23944 Page 20 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001458
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23945 Page 21 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001459
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23946 Page 22 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001460
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23947 Page 23 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001461
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23948 Page 24 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001462
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23949 Page 25 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001463
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23950 Page 26 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001464
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23951 Page 27 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001465
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23952 Page 28 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001466
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23953 Page 29 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001467
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23954 Page 30 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001468
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23955 Page 31 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001469
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23956 Page 32 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001470
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23957 Page 33 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001471
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23958 Page 34 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001472
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23959 Page 35 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001473
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23960 Page 36 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001474
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23961 Page 37 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001475
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23962 Page 38 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001476
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23963 Page 39 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001477
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23964 Page 40 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001478
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23965 Page 41 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001479
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23966 Page 42 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001480
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23967 Page 43 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001481
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23968 Page 44 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001482
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23969 Page 45 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001483
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23970 Page 46 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001484
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23971 Page 47 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001485
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23972 Page 48 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001486
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23973 Page 49 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001487
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23974 Page 50 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001488
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23975 Page 51 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001489
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23976 Page 52 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001490
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23977 Page 53 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001491
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23978 Page 54 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001492
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23979 Page 55 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001493
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23980 Page 56 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001494
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23981 Page 57 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001495
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23982 Page 58 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001496
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23983 Page 59 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001497
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23984 Page 60 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001498
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23985 Page 61 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001499
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23986 Page 62 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001500
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23987 Page 63 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001501
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23988 Page 64 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001502
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23989 Page 65 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001503
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23990 Page 66 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001504
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23991 Page 67 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001505
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23992 Page 68 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001506
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23993 Page 69 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001507
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23994 Page 70 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001508
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23995 Page 71 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001509
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23996 Page 72 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001510
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23997 Page 73 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001511
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23998 Page 74 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001512
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.23999 Page 75 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001513
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24000 Page 76 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001514
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24001 Page 77 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001515
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24002 Page 78 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001516
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24003 Page 79 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001517
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24004 Page 80 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001518
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24005 Page 81 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001519
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24006 Page 82 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001520
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24007 Page 83 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001521
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24008 Page 84 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001522
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24009 Page 85 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001523
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24010 Page 86 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001524
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24011 Page 87 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001525
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24012 Page 88 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001526
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24013 Page 89 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001527
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24014 Page 90 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001528
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24015 Page 91 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001529
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24016 Page 92 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001530
Case 2:15-cv-00201-SMJ   ECF No. 422-29   filed 01/28/20   PageID.24017 Page 93 of 93




                                                   Dec GMV Re: Opposition to Pl MILs 001531
